        Case 1:20-cv-02659-KPF Document 9 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND, AND APPRENTICESHIP,
JOURNEYMAN RETRAINING,
EDUCATION AND INDUSTRY FUND;
TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY
FUND; THE CARPENTER CONTRACTOR                       20 Civ. 2659 (KPF)
ALLIANCE OF METROPOLITAN NEW
YORK; and NEW YORK CITY DISTRICT                           ORDER
COUNCIL OF CARPENTERS,

                           Petitioners,

                    -v.-

JB SQUARED CONSTRUCTION CORP.,

                           Respondent.

KATHERINE POLK FAILLA, District Judge:

      On March 30, 2020, Petitioners filed a petition to confirm an arbitration

award. Proceedings to confirm an arbitration award must be “treated as akin

to a motion for summary judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462

F.3d 95, 109 (2d Cir. 2006). Accordingly, it is hereby ORDERED that

Petitioners shall move for confirmation of the arbitral award in the form of a

motion for summary judgment — in accordance with Rule 56 of the Federal

Rules of Civil Procedure and Local Rule 56.1 of the Southern District of New

York — by July 30, 2020. Respondent’s opposition, if any, is due on August

13, 2020. Petitioners’ reply, if any, is due on August 20, 2020.
          Case 1:20-cv-02659-KPF Document 9 Filed 07/16/20 Page 2 of 2



        Petitioners shall serve the petition upon Respondent by whatever

means previously used to serve Respondent no later than July 21, 2020, and

shall file an affidavit of such service with the court no later than July 24,

2020.

        SO ORDERED.

Dated: July 16, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         2
